Citation Nr: 9912201	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of trichinosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to March 
1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, in February 1995 that denied an increased 
(compensable) rating for residuals of the veteran's service 
connected trichinosis.  The veteran later moved and his file 
was transferred to the St. Petersburg, Florida, RO.


FINDING OF FACT

The medical evidence on file is negative for any residuals of 
trichinosis, except for a scar.


CONCLUSION OF LAW

An increased compensable rating for residuals of trichinosis 
is not warranted under applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 
4.31 and Part 4, Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
diagnosed with trichinosis in January 1960.  The veteran's 
separation examination in February 1961 noted this diagnosis 
and stated "1-6-60 Trichinosis established at USNH Chelsea, 
Cured  NCD [not considered disabling]."

By rating action in August 1977, it was noted that the 
veteran had been treated for trichinosis in 1960 following a 
muscle biopsy of the left gastrocnemius.  A noncompensable 
rating was assigned for scar, residuals of trichinosis under 
Diagnostic Code 7804.

In February 1979, the appellant was examined by the VA at 
which time it was noted that trichinosis was treated during 
service and that the veteran had a surgical scar over the 
left lower leg as a result of a muscle biopsy.  The scar was 
described as non-tender and smooth and measured one half inch 
long.  The examiner commented that no residuals of 
trichinosis could be found.  

By rating action in August 1979, service connection was 
denied for several disabilities to include a pulmonary 
condition.  Following submission of a notice of disagreement, 
the veteran was sent a statement of the case, but it was 
returned by the post office with the notation "Moved, not 
forwardable".

VA medical records from June 1993 note symptoms of wheezing 
and a diagnosis of chronic obstructive pulmonary disease.  
The veteran was again treated for complaints of coughing and 
wheezing in August 1993 and November 1993, with the same 
diagnosis.  From February 1994 to April 1994 the veteran was 
hospitalized with a diagnosis of chronic obstructive 
pulmonary disease exacerbation, and left lower lobe 
pneumonia.  An x-ray in March 1994 showed "findings 
consistent with the clinical impression of left lower lobe 
air space disease."  A subsequent x-ray in March 1994 found 
a "new discoid atelectasis."

In May 1994 the veteran was hospitalized for dyspnea on 
exertion.  The diagnosis given was of chronic obstructive 
pulmonary disease exacerbation.  VA records from June 1994 
show continuing treatment for wheezing, and the veteran was 
treated for chronic obstructive pulmonary disease and 
bronchitis in August 1994.  An August 1994 x-ray found the 
veteran's lungs to be clear of pulmonary congestion and the 
impression given was of no acute disease.

Private records from September 1994 show that the veteran had 
severe dyspnea and hypoxemia, with an overall impression of 
moderately severe obstructive lung disease.  Records from the 
Social Security Administration show that in October 1994 the 
veteran was found to be unable to work due to respiratory 
failure with an onset date of April 1990.

The veteran was hospitalized again for chronic obstructive 
pulmonary disease and left lower lobe pneumonia in November 
1994.  The veteran's history of trichinosis was listed in the 
treatment record.

Medical treatise evidence submitted by the veteran titled 
"Diseases Carried by Animals," "Trichinosis - Another 
Hazard of the North," and "Strategies for the Control of 
Human Trichinosis Transmitted by Pork" described the process 
of infection and symptoms of trichinosis.  Another treatise 
article titled "Tissue Nematodes (Trichinosis, 
Dracunculiasis, Filariasis) states that some people infected 
with trichinosis "may complain of headache, cough, shortness 
of breath, hoarseness, and dysphagia."  The article also 
states that "It has been claimed that there may be long-
lasting sequelae of infection including muscle aches, eye 
disturbances, cardiac complaints, and headaches."  Other 
treatise evidence in the record, including "Effect of 
Trichinosis on Blood Glucose," "Glucose Malabsorption and 
Intestinal Histopathology in Trichinella Spiralis- Infected 
Guinea Pigs," "Ocular Signposts to Systemic Diagnoses," 
and "Alteraciones bioquimicas en la rata blanca parasitada 
por Trichinella spiralis Estudio Experimental" discussed 
laboratory studies on the biochemical effects of trichinosis 
on animals.

During a personal hearing at the RO in September 1995, the 
veteran testified that he was healthy prior to infection with 
trichinosis.  The veteran also cited the treatise evidence 
which he had submitted to support his contention that 
residuals of trichinosis last throughout an infected person's 
lifetime.  The veteran further testified that his breathing 
problems had become progressively worse and were related to 
trichinosis.

Private medical records show that the veteran was 
hospitalized for pneumonia and chronic obstructive pulmonary 
disease in March 1996.  Trichinosis was listed under the 
heading of diagnoses.

VA medical records show that the veteran continued to receive 
treatment for chronic obstructive pulmonary disease in 
September 1996 and was hospitalized in March 1997.

Private medical records show that the veteran was regularly 
treated for chronic obstructive pulmonary disease from 
November 1996 to August 1997.

A VA examination in February 1998 diagnosed the veteran as 
having "severe obstructive airway disease, essentially 
unchanged pulmonary function tests compared to 1994, and the 
results in the [veteran's] records."  The examiner gave his 
opinion that "no evidence of residuals trichinosis exist."  
The examiner further stated that "It is unlikely that [the 
veteran's] dyspnea or any other lung disorder of the veteran 
is a residual of trichinosis."

Analysis

The United States Court of Appeals for Veterans Claims has 
held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from specific disabilities.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.

In this case, the veteran is claiming an increased 
(compensable) rating for his service connected residuals of 
trichinosis.  The veteran testified during his personal 
hearing at the RO that the residuals of trichinosis include 
breathing problems, and that his breathing problems have 
become progressively worse.  The veteran has submitted 
several medical treatises to support his contention that 
breathing problems are one of the possible residuals of 
infection with trichinosis.

A VA examination in February 1998 found "severe obstructive 
airway disease," and the record reflects that the veteran 
has received continuous medical treatment for breathing 
problems.  However, the VA examiner also stated his opinion 
that "no evidence of residuals trichinosis exist."  The 
examiner further stated that "It is unlikely that [the 
veteran's] dyspnea or any other lung disorder of the veteran 
is a residual of trichinosis."  In light of the VA 
examiner's report that no evidence of residuals of 
trichinosis could be found, and that the veteran's breathing 
problems were not a residual of trichinosis, an increased 
evaluation for the veteran's service connected disability is 
not warranted on the basis of alleged breathing problems.  
Applicable regulations prohibit the use of manifestations not 
resulting from service connected disease or injury in 
establishing the service-connected evaluation.  38 C.F.R. 
§ 4.16.  While the veteran may very well believe that his 
pulmonary problems are the result of trichinosis, the medical 
evidence of record is contrary to his viewpoint.  Opinions 
expressed by medical experts obviously carry more weight than 
do opinions expressed by individuals without medical 
training.  

The only ascertainable residual of trichinosis was the scar 
which was a result of a muscle biopsy done in connection with 
diagnosing and treating the trichinosis in service.  The 
veteran has not advanced any complaints concerning this scar 
and when it was last reported on examination in 1977, it was 
described as smooth and non-tender.  There was no evidence of 
interference with function at that time, nor has the veteran 
alleged or provided any evidence that the scar has increased 
in disability.  In order to meet the criteria for a 
compensable evaluation for such a scar, the scar would have 
to be shown to be poorly nourished with repeated ulceration, 
or tender and painful on objective demonstration, or there 
must be some limitation of function of the part affected.  
Diagnostic Codes 7803, 7804, 7805.  Clearly, there is no 
evidence to suggest the presence of any of the elements 
necessary to warrant a compensable evaluation.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  


ORDER

Entitlement to an increased (compensable) rating for 
residuals of trichinosis is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

